        Case 1:20-cv-07945-VSB Document 8 Filed 10/24/20 Page 1 of 1




Michael F. Fleming
Associate
+1.212.309.6207
michael.fleming@morganlewis.com
                                                                             10/24/2020
October 22, 2020


Via ECF

The Honorable Vernon S. Broderick
United States District Judge
United States District Court
 For the Southern District of New York
40 Foley Square, Courtroom 518
New York, NY 10007

Re:      Paguada v. Aramark Sports and Entertainment Group, No. 20-cv-7945-VSB
         Request to Extend Aramark’s Time to Respond to Complaint

Dear Judge Broderick:

We represent defendant Aramark Sports and Entertainment Group, LLC (“Aramark”) in the above-
referenced action. Pursuant to Rules I(A) and I(G) of Your Honor’s Individual Rules and Practices in
Civil Cases, we write with the consent of counsel for plaintiff Dilenia Paguada (“Plaintiff”),
respectfully to request that the Court extend Aramark’s time to respond to the Complaint from
October 27, 2020 to November 25, 2020. This is Aramark’s first request for an extension of time to
file a response to the Complaint.

In support of this request, counsel for Aramark states that it was recently engaged in this matter
and requests this extension to become familiar with the relevant facts and allegations. As noted
above, Plaintiff’s counsel consents to this request. If granted, this extension will not affect any
other date scheduled in this action.

We thank the Court in advance for its consideration of this request.

Respectfully submitted,
/s/ Michael F. Fleming
Michael F. Fleming

Attorney for Aramark

cc: All Counsel of Record (via ECF)




                                                   Morgan, Lewis & Bockius       LLP

                                                   101 Park Avenue
                                                   New York, NY 10178-0060                +1.212.309.6000
                                                   United States                          +1.212.309.6001
